 



Exhibit 10.2
Independent Consultant Agreement
     This Agreement made as of this 2nd day of October 2006, between Dana
Snyder, (Consultant), and Associated Materials Incorporated, (AMI). AMI hereby
retains Consultant on the following terms and conditions:
     1. Consultant, as an independent contractor, shall provide to AMI advise
and counsel on commercial and market strategies, product positioning as well as
other similar and appurtenant services as may be requested by AMI.
     2. Consultant will be paid a fee of twenty-five thousand dollars
($25,000.00) monthly during the term of this Agreement. Such payments shall be
made to the firm of DRS Consulting, Inc. In addition, Consultant will be
reimbursed for reasonable travel expenses.
     3. Consultant agrees to be available as needed by AMI during the term of
this Agreement.
     4. Consultant agrees that as an independent contractor he shall not be
entitled to any benefits applicable to AMI employees, and shall have sole
responsibility for the payment of all applicable governmental taxes including
Federal, State and local income taxes and for all employment and disability
insurance, Social Security and other similar taxes.
     5. The information and knowledge acquired by Consultant in connection with
or as a result of his services hereunder, shall be regarded as confidential and
Consultant shall not use, nor disclose any such information, knowledge or trade
secrets to any person either during or after the period of this agreement,
except as otherwise authorized by us.
All records and copies of records relating to AMI’s operations and business made
or received by Consultant during the period of this agreement are and shall be
AMI’s property exclusively, and Consultant shall keep the same at all times in
his custody and subject to his control, and shall surrender the same at the
termination of this agreement if not before.
     6. This agreement shall be effective as of October 2, 2006 and shall
continue for sixty (60) days. This agreement can be extended by mutual agreement
between Consultant and AMI for additional thirty (30) day periods.
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.

                      Associated Materials Incorporated.
 
           
BY:
  /s/ Dana R. Snyder   BY:   /s/ D. Keith LaVanway
 
           
 
  Dana R. Snyder       D. Keith LaVanway, Vice President/CFO
 
           
Date:
  October 2, 2006   Date:   October 2, 2006
 
           

1